Citation Nr: 1813138	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as due to a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to February 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing has been associated with the claims file.

This matter was remanded in November 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.              § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2002).


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound and without an existing left knee disability when he entered active service.

2.  Resolving all doubt in favor of the Veteran, his current left knee degenerative arthritis is etiologically related to his active service.

3.  The Veteran's currently diagnosed right knee strain is the result of his now service-connected left knee degenerative arthritis. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative arthritis have been met.  38 U.S.C. §§ 1110, 5107(b) (2002); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a right knee strain have been met.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for service connection have been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C. §§ 5103, 5103A (2002); 38 C.F.R.      § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Left knee 

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran has been afforded a variety of VA examinations during the pendency of the claim.  These examinations have provided varying opinions regarding his conceded in-service reports of left knee symptomatology.  Amongst these records are VA examination opinions dated in November 2013, January 2014, and December 2016 as well as a February 2018 Veterans Health Administration (VHA) opinion.  For reasons discussed in the previous Board remand and VHA request, the VA examination opinions are considered inadequate for adjudication purposes and will not be discussed further.

However, the February 2018 VHA opinion is deemed adequate and sufficient to support service connection.  The Board acknowledges that the expert's opinion at times appears to use conflicting terms regarding preexistence.  Nevertheless, the opinion provides sufficient collective evidence correlating the Veteran's current degenerative arthritis to his period of active service.

Turning to the opinion, the expert first clarified that the Veteran had had a MCL injury which precluded initial enlistment in March 1955, but that it was fully healed at the time of his actual enlistment examination in October 1955.  The expert cited to the Veteran's October 1955 report of medical examination which noted he was clinically normal, fit for duty, and negative for diagnosed disability.  The expert then confirmed that the Veteran's particular form of MCL injury would have been healed by the time of his second enlistment examination as the condition is clinically known to heal within a period of weeks or months.  In light of this evidence, the Veteran was sound at the time of his October 1955 enlistment.  38 C.F.R. § 3.304(b).

That said, the expert essentially went on to opine that the Veteran's current disability did first manifest in service.  The expert first clarified that although the Veteran was fit for duty on entrance his previous injury rendered him more vulnerable and/or prone to future injury.  This vulnerable state when paired with the stress of repeat rigorous military physical activity likely caused a new injury.  In turn, this injury led to malfunctioning of the Veteran's MCL's ability to stabilize the knee, regulate rotation, and preclude over extension of his leg. 

Importantly, the expert opined that evidence of such malfunctioning was clear in the instant case because of the Veteran's credible reports of experiencing increasing symptomatology including pain, limited motion, limping, cramping, and a trick knee following physical activity.  See Board Hearing Transcript and December 1956 Report of Medical History.  Such symptoms were explicitly recorded in his December 1956 active duty report of history.  Finally, the expert explained that such malfunctioning would have resulted in the knee joints rubbing together to the point of erosion of the cartilage and subsequent development of degenerative arthritis.  The Board finds this opinion highly probative and well rationalized against the record.

In sum, the Veteran has a current diagnosis of degenerative arthritis which a competent clinical professional has opined is etiologically related to service.  There is no competent opinion to the contrary.  Entitlement to service connection is granted.

Right Knee

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

As indicated above, the Veteran is now service-connected for a left knee disability.  In February 2018, a VHA expert opined that the Veteran's arthritis of the left knee resulted in him placing more and more pressure on his right knee ultimately causing his currently diagnosed right knee strain and associated pain symptomatology.  This opinion was predicated upon review of the record and consideration of the clinical interplay between the Veteran's right and left knee disabilities.  The Board finds this opinion highly probative and there is not a competent medical opinion to the contrary addressing these specific findings.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C. § 5107 (b) (2002); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement to service connection is granted.  




ORDER

Entitlement to service connection for left knee degenerative arthritis is granted.

Entitlement to service connection for a right knee strain is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


